Citation Nr: 0516770	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  02-08 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired in February 1976 with more than 20 years 
of active service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  This case was before the Board in January 
2004 and was remanded for the purpose of affording the 
veteran a VA audiological examination.

In October 2003 the veteran presented testimony at a video 
conference hearing before the undersigned Veterans' Law 
Judge; a transcript of that hearing is of record.


FINDING OF FACT

Hearing loss was not present during the veteran's active 
military service or within one year thereafter, and is not 
otherwise shown to be related to the veteran's military 
service or to any incident during service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides, 
among other things, that VA will make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, letters sent to the veteran, including those dated 
in December 2001, September 2003, and February 2004, 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether the veteran or 
VA bore the burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  The Board notes that VCAA notice in 
this case was provided to the veteran prior to the initial 
AOJ adjudication denying the claim on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file as are VA medical records.  In addition, in March 
2004 VA obtained a medical opinion to assist in answering the 
medical question presented in this appeal.  The veteran has 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide the 
appellant's appeal.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

The veteran contends that his hearing loss is related to 
exposure to noise he suffered from testing dental equipment 
while serving as a dental technician during service.  He also 
has stated that he was exposed to noise from helicopters and 
rocket explosions while serving in DaNang.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as organic diseases of the nervous system, will be 
presumed if they become manifest to a compensable degree 
within the year after service.  38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Service medical records reveal no complaints or diagnoses of 
hearing loss.  The veteran's December 1975 service retirement 
examination noted that the veteran's ears (including auditory 
acuity) were normal.  The veteran specifically denied hearing 
loss on the medical history portion of his December 1975 
service retirement examination.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  While the medical records 
indicate that the veteran currently suffers from bilateral 
hearing loss, clinical and audiological evaluations performed 
at the veteran's December 1975 service retirement examination 
noted no such disability.  In fact, the veteran specifically 
denied that he had hearing loss at the time of his retirement 
from service.  Further, a VA examiner (March 2004) has 
indicated, upon a review of the veteran's claims file, that 
the veteran's hearing loss is not related to his military 
service.  The Board observes that there is no contrary 
opinion of record.

As the medical records reveal that the veteran was not 
diagnosed with hearing loss within one year of his separation 
from active duty service, entitlement to service connection 
under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 
are not for application in this case.

The Board has also considered the veteran's statements and 
his October 2003 Board video hearing testimony, which have 
been given weight as to his observation for symptoms and 
limitations caused by his hearing loss.  The Board has also 
reviewed the veteran's October 2003 Board hearing testimony 
as it relates to the veteran's exposure to noise during 
service, especially from testing high-speed dental devices 
and exposure to helicopter noise.  It does not appear, 
however, that the veteran is medically trained to offer any 
opinion as to causation.  See Espiritu v. Derwinksi, 2 Vet. 
App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Based on the foregoing, entitlement to service connection for 
hearing loss is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable, and the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hearing loss is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


